Citation Nr: 1715300	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for a disability manifested by hand numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and LV


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1993; in the Persian Gulf theatre of operations from April 9 to May 17, 1991; and from January to November 1996.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and a friend, LV, testified before the undersigned in a video-conference hearing on November 14, 2012.  A transcript of the hearing has been associated with the claims file. 

The Board remanded this case in February 2014 for additional development.  Following the February 2014 remand, the RO granted entitlement to service connection for degenerative joint disease (DJD) of the thoracolumbar spine (claimed as low back disability).  Because this was a full grant of the benefit sought on appeal, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran does not have a current neck disability, and his neck pain is not the result of an undiagnosed illness related to his active service in the Persian Gulf theatre of operations.

2.  The Veteran's current hand numbness is the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree.



CONCLUSIONS OF LAW

1.  The criteria for service connection for neck disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for hand numbness are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016). 

The AOJ sent the Veteran letters in October 2009, January 2010 and March 2010 that satisfied the notice requirements of the VCAA for his service connection claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.  All available records have been obtained and considered regarding the claims. 

The Board's February 2014 remand was for efforts to obtain the Veteran's outstanding VA and private treatment records; as well as schedule examinations for his claims.  The AOJ obtained the outstanding records and scheduled the appropriate examinations.  There is nothing to suggest the examinations are inadequate.  Therefore, there has been substantial compliance with all the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

No further development or assistance would be reasonably likely to substantiate the any issue that has not yet been substantiated.

II. Service Connection

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also possible for the increase in severity of a nonservice connected disability that is caused (aggravated) by a service connected disability.  38 C.F.R. § 3.310(b).

The current disability requirement is satisfied when a claimant has a disability proximate to the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Because the record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War from April 9, 1991 to May 17, 1991, the evidence of record raises the possibility of entitlement to service connection on a presumptive basis.

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  81 Fed. Reg. 71,382-4 (Oct. 17, 2016) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to service connection for neck disability

Within the Veteran's claim for a neck disability, he reported injuring his neck while on active duty in Germany, then reinjuring it while on active duty in the Coast Guard.  The Veteran later reported that he started having neck pain after he fell down a ladder staircase in Oxnard, California in 1996.  See October 2014 C&P Examination.  He additionally reported that he began experiencing neck pain while in the Persian Gulf, and the problems have continued ever since.  See March 2001 and September 2003 VA Heartland progress reports.  In March 1991, the Veteran complained of pain from C7 to L4.  See March 1991 service treatment records.  Mild cervical and lumbar spasms were noted in July 1990 service treatment records, as the Veteran complained of dizziness and low back pain.  December 1990 service treatment records document pain to the back of the Veteran's neck and the base of his head after he slipped and fell; cervical spasms were noted.  

The Veteran and his friend testified in a Board hearing in November 2012 that his neck condition continued since service, and the friend observed the conditions in 2000.  

In a January 2012 VA examination, the examiner noted the Veteran's diagnosis of resolved cervical spasms, which occurred first in July 1990 with no pathology.  The examiner listed the cervical spasms as secondary to a July 1990 volleyball injury, a December 1990 incident in which he fell on ice, and an April 1992 mugging.  However, the Veteran could only forward flex to 30 degrees, extend to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation went to 50 degrees and left lateral rotation went to 50 degrees.  After repetitive use, he had less movement than normal and pain on movement.  The examiner noted that a January 2011 X-ray showed a normal cervical spine, and concluded that there appeared to be no neck condition that could or would be related to a remote injury in service.  The examiner opined that the claimed neck condition less likely than not incurred in or was caused by the claimed in-service injury, event, or illness; and it was less likely permanently aggravated or a result of a service-connected disability.  The examiner noted that a January 1993 consultation record for neck pain showed history of a motor vehicle accident 2-3 years prior; and service and VA records noted additional injuries and neck complaints in service, but they all appeared to have resolved.

In an October 2014 C&P examination, the Veteran was not diagnosed with a cervical spine condition.  The examiner opined that his claimed neck condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no diagnosis made and the examination and x-ray were within normal limits.  The examiner also opined that his claimed neck condition was less likely than not proximately due to or the result of his service-connected back condition, because there is no diagnosis of a neck condition.  The examiner noted that the Veteran's September 5, 2003 primary care physician documented a history of 3 motor vehicle accidents causing chronic mid to low back pain, but it did not mention neck symptoms at that time. 

The Board acknowledges that the Veteran complained of neck pain, and cervical spasms were noted during service.  However, the Veteran has not been diagnosed with a current neck disability, as the January 2012 examiner and October 2014 C&P examiner found no pathology to render a diagnosis - X-rays were within normal limits.  A current disability is one shown near or after the current claim for benefits.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  While the Veteran would be competent to report his symptoms, he lacks the medical expertise required to diagnose the symptoms as a cervical spine condition.  No competent medical professional has found that the Veteran has a current cervical spine condition. 

As there is no current diagnosis for the Veteran's claimed neck disability, and the Board finds the January 2012 and October 2014 VA examiners' opinions to be of significant probative value, the first element of a current diagnosis for direct and secondary service connection are not met.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  The Veteran has not met the service-connection element that requires a current disease or disability, for a cervical spine condition.  The weight of the evidence is against direct and secondary service connection and such is denied.  38 U.S.C.A. § 5107(b) (West 2014).

However, because the Veteran exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms throughout the pendency of his claim, an analysis for the Persian Gulf War presumption must be conducted.  
Muscle pain and joint pain are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(4) and (5); 38 C.F.R. § 3.317(b)(4) and (5).  

Under the General Rating Formula, Diagnostic Code (DC) 5237 for lumbosacral or cervical strain, a 10 percent rating is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness exists that does not result in abnormal gait or abnormal spinal contour; or a vertebral body fracture exists with loss of 50 percent or more of the height.

The Veteran has exhibited objective signs of neck pain; and, as his January 2012 VA examination noted forward flexion to 30 degrees and a combined range of motion of the cervical spine was 200 degrees, his signs and symptoms manifested to a degree of 10 percent or more; thus the second and third elements of the presumption have been met.  Also, the fourth element requires that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis; that element has also been met as the Veteran has not been diagnosed with a current cervical spine disability.

However, there is affirmative evidence that the undiagnosed neck issue was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness.  As noted above, the record shows the Veteran experienced neck pain complaints and resolved cervical spasms before and after his dates of service in Southwest Asia.  

The complaints and symptoms the Veteran had before his time in the Persian Gulf War were the same symptoms exhibited after his active service time there.  There is no record of injury occurring during active service in Southwest Asia that can be attributed to his undiagnosed neck pains.  Some notable dates within the Veteran's treatment records that showed cervical spasms, pain and symptomatology were July and December 1990, March 1991, April 1992 and 1996.  The Veteran served in the Persian Gulf war from April 9, 1991 to May 17, 1991.  He complained of neck pains before his time in Southwest Asia.

In sum, the preponderance of the evidence is against the grant of service connection for a neck disability.  Reasonable doubt does not arise and the appeal as to that issue is denied.

Entitlement to service connection for hand numbness, to include as residual of frostbite and as secondary to spine disabilities

The Veteran reports that his hands were frostbitten in 1990 while he performed field exercises in Germany; he notes his hands became extremely cold despite wearing wool gloves.  See October 2014 C&P Examination.  He reports that since service in the Persian Gulf, his hands have been numb, they turn purple during winter months, and he cannot grip tightly.  Id.  

Currently, the Veteran reports numbness and cold sensitivity in both hands.  However, the October 2014 C&P examiner found there was no pathology to render a diagnosis.  The following symptoms, however, were noted and were attributable to peripheral nerve conditions: constant pain was noted as moderate for the right and left upper extremities, and severe for the right and left lower extremities; dull intermittent pain was noted as moderate for right and left upper extremities, and severe for right and left lower extremities; paresthesias and/or dysesthesias was noted as moderate for the right and left upper extremities, and severe for the right and left lower extremities; and numbness was noted as moderate for the right and left lower extremities only.  These symptoms, as rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515, have manifested to a degree of 10 percent or more.  A 10 percent rating is appropriate for mild paralysis of the median nerve. 

Reasonable doubt is resolved in the Veteran's favor and entitlement to service connection for upper and lower extremity numbness, as due to an undiagnosed illness, is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for upper and lower extremity numbness, as due to an undiagnosed illness, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


